Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	This communication is responsive to the amendment filed on 01/21/2019. Claims 1, 11 and 20 have been amended. Claims 8-10 and 19 have been canceled. Claims 1-7, 11-18 and 20-24 are allowed.

Terminal Disclaimer
2.	The terminal disclaimer filed on 01/28/2021 has been acknowledged and approved.

Information Disclosure Statement
3.	The information disclosure statement (IDS) filed on 03/05/2021 complies with the provisions of M.P.E.P. 609. The examiner has considered it.

Reasons for Allowance
3.	The claimed invention in view of the instant specification discloses a method, a system and a program product for transforming data. The detailed implementation indicates: (1) A system comprising: one or more computer processors; one or more computer memories; and a set of instructions incorporated into the one or more computer memories, the set of instructions configuring the one or more computer processors to perform operations for implementing an interactive mapper graphical user interface, the operations comprising: based on a receiving of a selection of a source electronic data file from a set of source electronic data files via the 

Pertinent Arts
4.	Black, US 20100049729, discloses transforming a hierarchical data structure according to requirements dynamically specified in a transformation template.
	Farahbod, US 20070239762, discloses an automated interactive visual mapping utility for transformation and storage of XML data. 
	
 5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.".

	Conclusion	

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to [Hung D. Le], whose telephone number is [571-270-1404].  The examiner can normally be communicated on [Monday to Friday: 9:00 A.M. to 5:00 P.M.]. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on [571-272-4080].  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, contact [800-786-9199 (IN USA OR CANADA) or 571-272-1000].


~TBD~


Hung Le
03/11/2021

/HUNG D LE/Primary Examiner, Art Unit 2161